*88OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated November 5, 2004, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (1) (i), upon a finding that he was guilty of professional misconduct immediately threatening the public interest based upon his failure to comply with a subpoena so ordered by the court and personally served upon him, and his failure to cooperate with the petitioner. Pursuant to that decision and order on motion, the petitioner was authorized to institute and prosecute a disciplinary proceeding against the respondent, the issues raised were referred to the Honorable Francis X. Egitto, as Special Referee to hear and report, and the respondent was directed to serve an answer to the petition upon the petitioner and the Special Referee, and to file it with this Court within 10 days of service upon him of a copy of the decision and order on motion. The petitioner moves to disbar the respondent upon his default in appearing.
A copy of the decision and order on motion of this Court dated November 5, 2004, was served personally upon the respondent on November 19, 2004, in the State of Massachusetts. To date, the respondent has failed to serve an answer to the petition or to appear in any manner in this proceeding, notwithstanding the directive that he do so within 10 days after service upon him of a copy of the November 5, 2004, decision and order.
On January 27, 2005, a copy of the petitioner’s motion was served personally upon the respondent at his address in the State of Massachusetts. The respondent failed to oppose the motion or to respond in any way.
Accordingly, the motion is granted, the charges in the petition are deemed admitted and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, upon his default in appearing.
Prudenti, P.J, Florio, H. Miller, Schmidt and Adams, JJ., concur.
Ordered that the petitioner’s motion to disbar the respondent, George J. Lewis, admitted as George Joseph Lewis, upon his default in appearing, is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, George J. Lewis, admitted as George Joseph Lewis, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, George J. Lewis, admitted as George Joseph Lewis, shall continue to comply with this Court’s *89rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further, Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, George J. Lewis, admitted as George Joseph Lewis, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, George J. Lewis, admitted as George Joseph Lewis, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).